Citation Nr: 1112827	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-47 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility between February 16, 2009 and February 25, 2009, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to October 1968.   He died in April 2009.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 determination of the Bay Pines VA Healthcare System.  


FINDINGS OF FACT

1.  The Veteran died in April 2009, and the appellant filed a claim for accrued benefits within one year of the date of his death.

2.  At the time of his death, the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility between February 16, 2009 and February 25, 2009, was still pending.

3.  The Veteran incurred medical expenses for treatment at Northside Hospital from February 12, 2009 to February 25, 2009; expenses between February 16, 2009 and February 25, 2009 were not authorized by VA.  

4.  The pertinent evidence is, at least, in relative equipoise on the question of whether the private medical treatment the Veteran received for the period from February 16, 2009 through February 25, 2009 was for a continued medical emergency of such nature that he could not have been safely transferred to a VA or other Federal facility; when the Veteran became stable for transfer, VA did not accept him and attempts to transfer him to the VA facility were adequately documented.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses the Veteran incurred at Northside Hospital from February 16, 2009 through February 25, 2009, for purposes of accrued benefits, are met.  38 U.S.C.A. §§ 5121, 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1000, 17.52, 17.120, 17.130, 17.1000, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

Before addressing the merits of the Appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants reimbursement of unauthorized medical expenses the Veteran incurred at Northside Hospital from February 16, 2009 through February 25, 2009 and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II.  Reimbursement of Medical Expenses

The Appellant contends that reimbursement is warranted for treatment received by the Veteran at a private hospital between February 16, 2009 and February 25, 2009.  The Veteran was admitted to a private hospital on February 12, 2009, with diagnoses of hypertension, bradycardia, coagulopathy and cardiogenic shock.  The Appellant was reimbursed only for treatment provided between February 12, 2009 and February 15, 2009, as the medical evidence was felt to show that the Veteran was stable to be transferred at that time.  The Appellant contends that reimbursement should be granted for the additional dates.

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, the law also provides that an application for accrued benefits must be filed within one year after the date of a veteran's death under 38 C.F.R. § 3.1000(d)(5).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of that veteran's claim; thus, an appellant takes a veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  Therefore, in order for a claimant to be entitled to accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002);  see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

In this case, following the Veteran's hospitalization in February 2009, the VAMC undertook to adjudicate his claim for payment of his medical expenses.   In the March 2009 decision, the Bay Pines VA Healthcare System authorized payment for some of the medical expenses requested by the Veteran's spouse.  The VAMC approved payment for expenses incurred from February 12, 2009 to February 15, 2009, and denied payment for expenses incurred past February 15, 2009 at Northside Hospital in St. Petersburg, Florida, based on the determination that the Veteran was stable for transfer on February 15, 2009.  Next, as the Veteran died in April 2009, the appellant's April 2009 application for accrued benefits was received within one year after the date of the Veteran's death. Accordingly, under 38 C.F.R. § 3.1000, her claim was timely filed.

Having determined that the appellant meets the basic eligibility requirements necessary to file a claim for accrued benefits, the Board will turn its attention to the merits of the appeal.  The Board initially points out that the Veteran was not  rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 C.F.R. § 17.120 (2010).  There is also no evidence that the Veteran's hospitalization was the result of a service disability or any complications related thereto.  In this regard, recognition in given to the fact that the Veteran was admitted for bradycardia, and that he was service connected for arteriosclerotic heart disease status post myocardial infarction.  However, it is important to note that consultations performed at admission indicated that his coronary artery disease was not active at the time of his admission.  The appellant does not necessarily contend otherwise.  The Board acknowledges that an opinion specifically addressing the question of whether the Veteran's service connected disabilities played a part in his hospitalization was not obtained.  However, as the outcome of the appeal is fully favorable to the appellant, there is no prejudice.

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.1000-1008 (2010).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice- connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as discussed above, 38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002 (2010).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word 'shall' in the first sentence, replaced the word 'may.'  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term 'emergency treatment' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of 'emergency treatment' was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility.

Under the revised version, 'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).  An implementing regulation has yet to be finalized.

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).

There is no real dispute here that the Veteran satisfies the requirements set out at 38 C.F.R. § 17.002(a)-(c) and (e)-(i), outlined above.  The evidence of record clearly shows that the Veteran received emergency services at the Northside Hospital between February 12 and February 25, 2009.  Given his symptoms, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health. Moreover, records clearly reflect the Veteran was enrolled in the VA health care system and had received VA medical service during the 24-month period preceding the treatment here at issue. 

In addition, the Appellant is shown to be financially liable for the cost of the treatment in question and there is nothing in the record to indicate that the Veteran had coverage under private medical insurance or a health-plan contract, as that term is defined in 38 C.F.R. § 17.1001(a).  The condition for which the emergency treatment was furnished is not shown to have been caused by an accident or work-related injury. In addition, as noted previously, the record shows that the Veteran's claim is not eligible for reimbursement under 38 U.S.C. § 1728 because the Veteran did not have a total disability, permanent in nature, resulting from a service-connected disability, and because the condition for which the emergency treatment was furnished was not service connected; has not been held to be aggravating a service- connected disability; and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C. Chapter 31.  See 38 C.F.R. § 17.120(a) (2010).

The salient question here is whether the Veteran's condition was of such a nature that he could be safely discharged or transferred to a VA or other Federal facility and such facility was capable of accepting such transfer, or a Department facility or other Federal facility agreed to accept such transfer. 

As noted above, the Bay Pines VAMC approved reimbursement of the Veteran's unauthorized medical expenses from February 12, 2009 through February 15, 2009. The November 2009 statement of the case reflects that the Veteran's condition was determined to have stabilized on February 15, 2009.  Reimbursement of unauthorized medical expenses incurred from February 16 through February 25, 2009 was denied because the Veteran's condition no longer satisfied 'the prerequisites of the criteria of 38 C.F.R. § 17.1002(d) since at the point of stabilization the Veteran could have been transferred (the medical emergency lasts only until the time the veteran becomes stabilized).'

A February 15, 2009 treatment record indicates that the Veteran had been transferred to the next lower level of care.  A February 16, 2009 treatment record noted that the Veteran would be a possible VA transfer soon.  A case management and social service (CMSS) note indicates that on February 17, 2009, notes and orders were faxed to Bay Pines VAMC.  A February 17, 2009 treatment record noted that the Veteran would need rehabilitation.  It additionally noted "transfer to VA."  On February 19, 2009, a CMSS note reflects that information was faxed to VA Rehabilitation.  A February 19, 2009 treatment record indicates that transfer plans to VA were made per case manager.  The treatment note reflects that the Veteran continued to have respiratory issues. 

A February 20, 2009 treatment record noted that the Veteran was awaiting discharge to VA.  A February 20, 2009 CMSS entry indicates that a page was placed to the VA that morning with no return call as of 2:27 in the afternoon, regarding transfer of the Veteran.  A February 21, 2009 treatment record noted that they were awaiting discharge to VA when a bed was available.  A February 22, 2009 treatment record indicated that they were awaiting discharge to VA.  A February 23, 2009 treatment record indicated that the Veteran would be transferred to VA and needed rehabilitation.  A February 24, 2009 treatment record noted that it was ok to transfer and discharge the Veteran to a skilled nursing facility.  However, a February 25, 2009 treatment record noted that the plan was to discharge the Veteran to rehabilitation when stable or the VA.  A February 25, 2009 CMSS entry indicates that an order to transfer the Veteran to the VA was faxed to the VA.  A CMSS note later that day reflects that the VA denied the Veteran's transfer because he was "off of drips."  A February 26, 2009 CMSS entry indicates that the VA would not accept the Veteran as an inpatient hospital transfer.  It was noted that the Veteran no longer met the VA's hospitalization criteria.  The Veteran was also evaluated for rehabilitation/skilled nursing facility placement at the VA, but the VA indicated no beds were available.  The Veteran was referred to Lexington. 

A February 26, 2009 discharge summary indicated that the Veteran's status had improved significantly with conservative treatment and as of February 26, 2009 it was felt that the Veteran could be transferred to the Lexington Skilled Nursing Facility. 

As noted above, under the revised version of 38 U.S.C.A. § 1725,  'emergency treatment' is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 38 U.S.C.A. § 1725(f)(1)(C).  

Here, the evidence reflects that it was not until a February 24, 2009 treatment record that the treating physician initially indicated it would be ok to transfer and discharge the Veteran to the skilled nursing facility.  However, as noted above, a February 25, 2009 treatment record reflected that the plan was to discharge the Veteran to rehabilitation or the VA when stable.  This record seems to imply that as of February 25, 2009, the private treating physician did not believe that the Veteran was yet stable.  Nevertheless, when the VA was contacted on February 25, they indicated that they would not agree to accept the Veteran, despite the private hospital's request.  CMSS notes indicate that the VA was contacted by the private hospital as early as February 17, 2009, on almost a daily basis, with respect to the Veteran.  

The Board has considered an unsigned October 2009 opinion, completed by the Chief Medical Officer (CMO) of the VA facility.  The opinion indicates that after reviewing the notes, the Veteran's condition stabilized as of February 15, 2009 to the degree that he could have been transferred to Bay Pines.  The CMO indicated that the Veteran's vital signs were all stable and that his oxygen saturation was 97% with BiPAP and he was not requiring changes to his BiPAP.  The CMO opined that the Veteran could have been transferred to Bay Pines and cared for on a medical or telemetry floor as of that day.

The Board points out, however, that the CMO's opinion is not supported by the underlying medical records.  As noted above, a February 25, 2009 treatment record by the treating physician noted that the plan was to discharge the Veteran to rehabilitation or the VA when stable.  Thus, implying that as of that date the Veteran was still not deemed "stable" by those providing his care.  Moreover, when the private facility tried to transfer him at that time, the VA would not accept him as a patient.  

The Board has also taken into consideration the Appellant's statements made in her June 2009 notice of disagreement.  She indicated that she had told personnel at Northside that her husband had to be taken to the VA hospital but that they had told her he could not be transferred until his condition was stable.  She reported that after he was moved out of critical care, she once again asked to have him transferred.  However, she was informed that there were no available beds at the VA.  Statements made in her November 2009 substantive appeal reflect that she continued to make requests that he husband be transferred to Bay Pines.  She believed that there had been a breakdown of communication between the Northside Hospital and Bay Pines.  The CMSS notes support the finding that efforts were made by Northside Hospital to transfer the Veteran to Bay Pines, but that as early as February 17, 2009, Bay Pines failed to act on numerous inquiries made to effectuate the transfer

Based on the above, the record demonstrates that on February 25, 2009, when Northside sent an order to the VA to transfer the Veteran, the VA did not agree to accept the transfer.  Further, the next day, the private hospital was informed that the Veteran was also evaluated for rehabilitation/skilled nursing facility placement but that the VA did not have available beds.  The Veteran was thereafter sent to a private rehabilitation facility.  Pursuant to the revised version of 38 U.S.C.A. § 1725(f)(1)(C)(ii), the Veteran's "emergency treatment" continued until the Veteran was transferred to the rehabilitative facility, because at the point in time he could have been transferred to VA, he was not accepted and the private hospital documented reasonable attempts to transfer the Veteran to the VA.  Therefore, payment or reimbursement of the Veteran's unauthorized medical expenses through February 25, 2009, is authorized by statute, and is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility between February 16, 2009 and February 25, 2009, for purposes of accrued benefits, is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


